Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 09/08/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19-24, and 28-32 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Nagano et al., US 2007/0235787.
Nagano et al. shows the invention as claimed including a method of forming an integrated chip, comprising:
Forming an interconnect dielectric layer (3,5) over a conductive structure 4;
Forming an opening within the interconnect dielectric layer to expose a top surface of the conductive structure;
Forming a first metal layer 7 within the opening and lining outer sidewalls and a lower surface of the opening (see, for example, fig. 3);
Forming a ferroelectric layer 8 over the first metal layer, wherein the ferroelectric layer comprises a first lower horizontal portion, a first upper horizontal portion, and a first sidewall portion coupling the first lower horizontal portion to the first upper horizontal portion (see fig. 3);
Forming a second metal layer 9 over the ferroelectric layer, wherein the second metal layer fills remaining portions of the opening; and removing peripheral portions of the first metal layer, the ferroelectric layer, and the second metal layer to form a metal-ferroelectric-metal structure comprising the ferroelectric layer arranged between a bottom and top electrode (see, for example, figs. 3-7 and paragraphs 0033-0064).
Regarding dependent claim 19, note that Nagano et al. discloses wherein a height of the opening is larger than a width of the opening.
With respect to dependent claim 20, note that the opening extends through more than one dielectric layer (3,5).
Concerning dependent claims 21-22, note that Nagano et al. discloses forming an interconnect within the interconnect dielectric layer, the interconnect dielectric layer laterally separating the MFM structure from the interconnect, wherein the MFM structure continually extends from a bottom of the interconnect to above a bottom of the interconnect (see, for example, fig. 3).
Regarding dependent claim 23, the bottom electrode extends from directly between sidewalls of the interconnect dielectric layer to above a top surface of the interconnect dielectric layer.
With respect to independent claims 24 and 31, note that the method additionally discloses:  patterning the lower electrode layer, the ferroelectric layer, and the upper electrode layer to form a MFM structure extending from a bottom of the first dielectric layer to over a top of the second dielectric layer.
Concerning dependent claim 29, note that the lower electrode layer has a greater maximum height than the first interconnect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18, 25-27, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al., US 2007/0235787.
Nagano et al. is applied as above but does not expressly disclose forming a via structure over and coupled to the MFM structure, the dielectric layers comprising low dielectric materials, and vertically stacking the structure using interconnects and vias. 
Concerning dependent claim 25, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize high K materials as the dielectrics because they have a variety of advantages including lower parasitic capacitance and heat dissipation.
Regarding vertically stacking the device using interconnections and vias, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add additional interconnections, vias, and dielectric layers over the MFM structure because in such a way higher integration can be achieved while reducing the amount of space occupied on the semiconductor substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



December 3, 2022